DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the last paragraph on p. 9 of the Remarks, filed 9 May 2022, with respect to the cited prior art failing to disclose “...a transparent conductive layer, directly disposed on a surface of the thin film transistor layer...” have been fully considered and are persuasive.  The rejection of 28 March 2022 has been withdrawn. 

Allowable Subject Matter
3.	Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention is directed toward a touch recognition device comprising a substrate, a thin film transistor layer disposed on the substrate, a transparent conductive layer, a first metal layer, a piezoelectric material layer and a second metal layer.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively discloses a touch recognition device, comprising: a substrate; a thin film transistor layer, disposed on the substrate; a transparent conductive layer, directly disposed on a surface of the thin film transistor layer and on an end of the thin film transistor layer, and the transparent conductive layer comprising a plurality of transparent electrodes; a first metal layer, directly disposed on the surface of the thin film transistor layer and adjacent to the plurality of transparent electrodes, wherein the first metal layer is configured to receive a first electrical signal such that the transparent conductive layer resonates with the first metal layer; a piezoelectric material layer, disposed on the transparent conductive layer and the first metal layer; and a second metal layer, disposed on the piezoelectric material layer, wherein the second metal layer is configured to receive a second electrical signal such that the second metal layer resonates with the first metal layer.
Thus, claim 1 is allowed.
ii.	Claims 2 – 12 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 12 are allowed.
iii.	Regarding claim 13, the cited prior art fails to singularly or collectively disclose a method of manufacturing a touch recognition device, comprising following steps: providing a substrate; forming a thin film transistor layer on the substrate; forming a transparent conductive layer directly on a surface of the thin film transistor layer and on an end of the thin film transistor layer, wherein the transparent conductive layer comprises a plurality of transparent electrodes; forming a first metal layer directly on the surface of the thin film transistor layer, wherein the first metal layer is adjacent to the plurality of transparent electrodes, wherein the first metal laver is configured to receive a first electrical signal such that the transparent conductive laver resonates with the first metal layer; forming a piezoelectric material layer on the transparent conductive layer and the first metal layer; and 5forming a second metal layer on the piezoelectric material layer, wherein the second metal layer is configured to receive a second electrical signal such that the second metal layer resonates with the first metal layer.
Thus, claim 13 is allowed.

iv.	Claims 14 – 20 depend from and inherit the limitations of claim 13.
Thus, claims 14 – 20 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621